,t-       .-




                           The Attorney                  General            of Texas
                                                      kay 14.   1985
JIM    MAnOX
                                                                                  i
Attorney        Generrl



SupmIne court SUlldlng    Ronorablc Jerry Cobb                                 Opinion   Ro. a-317
P. 0. sax 12545           Criminal Diotrlct   Attoroey
Aurm lx 75711.2545        P. 0. Eox 2344                                       lb?: Whether a comissioners     court
5cw752501                 Denton. Texas     762C 1                             my approve a plat      and accept     a
le*x Dlom7C1247
                                                                               road for county maintenance     under
lelecoplw   512J47s205
                                                                               certain conditiona

714 Jwksm. Sull. 700      Dear     l4r.   Cobb:
OallW, 7x. 752024505
2w742a944
                                    You have      rcqueeted   our    opinion    regarding    two questions.          First,
                          ,ou      ask:
                                                         .199 S.W.2d 1004.
                          .~1007 (Tu.     civ. Am: - Dallas          19b7.;nit       ref’d n.r.e.1      (arkoval     of a
                            pkt &perly         ill;4   ia a ninirter~l        duty of the co&k&ers                court).
                            Sactfon 2.bOl(b) of article           6702-l.    V.T.C.S..     prwides:

                                               (b) The owner of any tract           of land . . . vho
                                           may hereafter    divide    the (I-    in tvo or mre parts
                                           for the Inmpose of laying          out any oubdiviaion   of
                                           any such tract        of land . . . or for laying       out
                                           suburban    lots     or building      lota,   and for   the
                                           purpom of laying        out rtreetr. rlley     or parb,  or



                                                                p.   1450
                                                                                                                 -.
         Uoaorable     Jerry   Cobb - ?alr      2    (JM-317)                                                         ‘!




                       other portion8 intmded            for public uee . . . ahall
                       cause a plat to ba_ude             thereof.  . . . (EmpE
                       added).

         Thir prwfrion     requires  the %uner’ of the tract of land to be sub-
         divided   to cause a plat to \I(: made.   Although this  prwfslon  uses the
         teru “wrier” in the singular , it must be read in harmony vith          the
         entire   ntatute.    See Turnpike Authority    v. Shepperd.  279 S.W.Zd 302
         (Tu.    1955).      -

                 Section 2.401(c)       of article      6702-l    provider    ae follows:

                            (c)   Every such plat shall be duly acknouledged
                        by ovnera or proprietor8     of the land, or by some
                        duly authorized    egent of said ovoera or proprle-
                        tore,   in the manner required    for acknovledgemcnt
                        ofeeda     . Subject  to the provisions   contained   In
                        this section,   suc’h plat shall be filed   for record
                        and be recorded lo the office     of the county clerk
                        of the county in *hich the land lien.         (Emphasie
                        added)...

          Bence, vben eectiorm        2&l(b)          -and:.(c)  are read together       It can be
          concluded    that the legislature            contemplated    that there might be more
          than one landomer       of the tract          of land to be subdivided.        Therefore,
          the comisaloners       court is not         authorlaed    to apprwe     a plat which has
          been filed     vithout   all -~of ,the       landovners’    rignatures.     V.T.C.S art.
          6702-l.   S2.bOlk).

                     In addi+oo.        you lk vhetber          the conisslonem       court uy accept
            the.toad# on,+he.pkt              -for txrun~ maintenance uhen ~the three landowners
            baye not rigned &be plat dtxlicatiog                 thexo+s    .tn.the. pablic.      Approval
           .of: a plat and&ecu           tance. of K plat dedicating           roada to the public       are
.        ‘.. wparate      .@       lat net .,fmu:tima : of the mmhdner*~
                                 b-9---                                                     court.      Cow
            tirsiooers’       ,~Court mb Ramk. Jester             Develovment .Co.) .s            AttoG
             General OoLuionSJn-200~.r638 S.W.2d 643 (Fex.
             APR. - Waco %62,              .a.it %f’d      -a.r.e.).      In order to effectuate          an
             lsprese dedication,          there must be an intent -to dedicate.;             a c-nica-
             tian of the intent            *cd ‘Ieiilcate;’ and an .acceptance~ of &he land being
             dedicatul.         See :Pord: V.I. 1Iorm, 592 S.W.2d 385 (Tu.                  Civ.    App:’ -
             iexarkana       198xWmriixt..);                       see also Attorney General Opinion
             JM-2.00* The landovner or ovntrt of the tract of land must evidence                           an
             Intent     to appropriate           the land rbom .in the plat            for ecme proper
             public purpose.                 Adams v. Rowleo. 228 S.U.2d 849 (Tex. 1950).
                                      -See- --                                                           The
              filing   of a pllp or plat ill onl y an offer to dedicate               the-streets      shorn
              thereon to the public.              SW 30 Ta.        Jur. 3d Dedication     $20 (1983).        A
              comlssionar#        court is aG?Eorlred to accept propartp dedicated                   to the
             public.       -Cf. Cheeaer~ v. Grocsa,             302 ,S.W.2d 480 (Tex. Civ.          App. -




                                                        p. 1451
                                                              ~?L




    \-   -   -




                 Eonorablc   Jerry     Cobb - rage :)     (Jlt47)
:




                 Beaumont 1957,    no writ);  Commissioners’    Court v. Frank Jeerer            Develop-
                 msnt Co., s.          Ufthou~~c     thrae   landmmcro’    signatures.           there la
                 no effective    offer  or intent   to dedicate     the land shown on            tha plat
                 sven though these owners own separate          tracts  of land.      We        therefore
                 conclude    thet the coliaaio~~ers    court say not .eccept these              roads for
                 public   mslntenance because ,cbere has beeu no dedicatiou            of       the roads
                 to ths public.

                       You also      ask:

                                  2. Can e commhsioner   pave a road if             the plst
                              has not been approved if the landowners               who have
                              not dedicated the road sign a waiver?

                        Since the plat has not ‘been approved by the ccedssioners           court,
                  there   can be uo statutory     dedication    of these    roads to tbe public
                  under Texss 1s~.    See V.T.C.5. art. 6702-l.       52.401;    see also Attorney
                  General Opinion Jkl-200.    The  only   methods  by  which   these  roads may he
                  dedicated   to the public are through express or implied dedication.             A
                  prior opinion of this officl? explains:

                                  Common-lav dedications    are of’ tvo classes        -
                              express     and i@ied.     . . .     In    both,     it  is
                              necessary    that there be an appropriation          of the
                              land by the owner to public use, in the one case,
                              by some express manifestation       of his purpose        to
                              devote    the land to public   use; in the other.        by
                              some act or cour1w of conduct from vhlch the lav
                              vould imply such rr~ intent.     (Citation     mitted).

                  Attorney General Opinion JM-200 (1984).                  Unless    the waivers executed
                  by the landowners           widena:    an intent     to dedicate.        and the coepis-
                  sioners     court    accepts    the express    or implied        dedlcstion    of land by
                  these    landowners,       tha cordssloners       court may not pave thess roads
                  vith    public     funds.     Id.   A waiver     is the voluntary           or intentional
                  abandoment       or relinqu~hwnt         of a known right.         See Trlce v. Georgia
                  liomes Insurance       Co., 81 S.U.2d 1055 (Tex. Civ. AK                 - Amarillo    1935,
                  no writ).        Therefore,     a ctmlmlasioners     court is authorized         to pave a
                  road if the landowners vha have not signed                  the plst execute a vsiver
                   to dedicate      the roads to I:be public provided             that there has been an
                   acceptance       by    the    cosmdrsloners      court.       A coedssioners          court
                   expressly     accepts    a dedicat:Lon when it votes         and ootes the leceptance
                   In the minutes.         Attorney (kneral Opinion m-200.

                                                        SUMMARY

                                    Article      6702..!. , sections    2.401(b)   and Cc).
                                V.T.C.S..       prohibit    a cownlssion~rs      court   from
                                approving      a plal: dedicating      roads to the public
                                vlthout     the signatures      of all    the landowners    of



                                                         p.    1452
Ronorable    Jerry Cobb - ?ase        4    W-317)




             the trsct     to be subdivided.         Ror uy   a cofmbis-
             sioners   c o ur ltecq~r: roads for public maintenance
             when there has not ‘been sn intent to dedicate             by
             all tha landovners      evidenced    by their signature    on
             the plat.       Eouevei: ,, the eoaisslonys        court   ia
             authorized     to accel?t the plat snd p&e the roads
             dedicated    to the public      if the landowners,      whose
             signature     does   net    appear     on the plat.      have
             executed     a waive:,     evidencing     their  intent     to
             dedicate   the roads to the public.




                                                       JIX      HATTOX
                                                       Attorney General of Texss

 TOMGMRR
 First Assistant     Attorney    Genwal

 DAVID R. RICRARDS
 Executive Assistsnt      Attorney        Cineral

 ROBERTGRAY
 Specks1 Assistant     Attorney       Gmeral

 RICK GILPIR
 Chairmen, Opinion      Collrnittee

 Prepsred    by Tony Guillory
 Assistant    Attorney General

 &PPROV%D:
 OPINIONMITTXP#

  Rick Gilpin,   Chairman
  Jon Bible
  Colin Carl
  Susan Garriscm
  Tony Guilloq
  Jim Mellinger
  Jennifer   Riggs
  Nancy Sutton




                                                p.   1453